This application involved the attempted service of a notice of claim against the County of Ulster. By a previous order this court, after reversing an order of the Ulster County Court, excused the failure of the infant claimant to serve his claim against the county within the statutory period and fixed what it deemed a reasonable time within which to serve the proposed notice of claim. (281 App. Div. 1060.) This extended time terminated on the first day of August, 1953. The claim was thereafter served within the time specified only on the County Attorney of Ulster County. That service was defective (General Municipal Law, § 50-e, subd. 3; Civ. Prae. Act, § 228). The statutes cited required the service on other county officials. The present application is for a further extension of time in which to serve the claim on all of the officers specified in the statutes. We think that our power in that regard was exhausted when we once fixed a reasonable time for the service of the claim. Some suggestion is made that the Special Term may have power to grant claimant relief under section 50-e of the General Municipal Law, or possibly upon the theory of estoppel, since the claim was actually served within the time specified upon the County Attorney and he is one of the officers required to be served under the statutes. We do not pass upon these theories. However, we call attention to the following eases: Davis v. County of Oswego (203 Mise. 80), and Matter of Martin v. School Bd. of Union Free Dist. No. 28, Long Beach (301 N. Y. 233). Application denied, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See 284 App. Div. 816.]